DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-12 are pending.

Specification
The abstract of the disclosure is objected to because it is 159 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 is objected to because “a gun body, with its inside having a main chamber for concentrating upon pressurized air, …” is not clear and is difficult to understand. The Examiner suggests amending the claim to recite, “a gun body, a main chamber located inside the gun body for concentrating pressurized air, …”
Claim 1 is objected to because of the following informalities: “and the bar valve can control the pressurized air inside the auxiliary chamber” could be interpreted as an optional claim recitation.  The Examiner suggests amending the claim to positively recite the claim limitation, e.g., “and the bar valve is configured to control the pressurized air inside the auxiliary chamber”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is unclear if the recitation in claim 1 “a main chamber for concentrating upon pressurized air” and “a timekeeping chamber that continuously releases the pressurized air to the outside” and “the trigger valve controls the pressurized air inside the piston driving chamber” and “the bar valve controls the pressurized air inside the main chamber” and “the security chamber…for concentrating upon the pressurized air” “and the bar valve can control the pressurized air” and “the pressurized air inside the main chamber goes to the auxiliary chamber” are method steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). This rejection may be overcome by amending the recitation to be a proper functional recitation, e.g., “a main chamber configured to concentrate pressurized air” and “a timekeeping chamber configured to continuously release the pressurized air to the outside” and “the trigger valve configured to control the pressurized air inside the piston driving chamber” and “the bar valve configured to control the pressurized air inside the main chamber” and “the security chamber…configured to concentrate the pressurized air” “and the bar valve configured to control the pressurized air” and “the bar valve configured to control the pressurized air from the main chamber to the auxiliary chamber”.
Claim 1 recites “the security chamber is permanently connected to the main chamber for concentrating upon the pressurized air, and when the bar valve controls the pressurized air inside the auxiliary chamber to go to the timekeeping chamber and to be released continuously to the outside, the first thrust is configured to be larger than the sum of the second thrust and the third thrust, so as to drive the ring-shaped shuttle valve to move to a security unlock-position; the pressurized air inside the main chamber goes to the auxiliary chamber through the bar valve, the sum of the third thrust and the second thrust formed by the pressurized air concentrated inside the auxiliary chamber is configured to be larger than the first thrust”. The claim is reciting both the first thrust is larger than the sum of the second and third thrust, and the second and third thrust are larger than the first thrust, but it is not clear when the first thrust is larger or smaller than the sum. The examiner suggests amending the claim to recite, “the security chamber is permanently connected to the main chamber for concentrating upon the pressurized air, and when the bar valve controls the pressurized air inside the auxiliary chamber to go to the timekeeping chamber and to be released continuously to the outside, the first thrust is configured to be larger than the sum of the second thrust and the third thrust, so as to drive the ring-shaped shuttle valve to move to a security unlock-position; when the pressurized air inside the main chamber goes to the auxiliary chamber through the bar valve, the sum of the third thrust and the second thrust formed by the pressurized air concentrated inside the auxiliary chamber is configured to be larger than the first thrust, so as to drive the ring-shaped shuttle valve to move from the security unlock-position to a security lock-position.”
It is unclear if the recitation in claim 2 “the pressurized air inside the main chamber goes to the security chamber through the intake path” is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). This rejection may be overcome by amending the recitation to be a proper functional recitation, e.g., “wherein the intake path is configured to guide pressurized air from the main chamber to the security chamber”.
Claim 2 recites the limitation "the two ends" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim to recite, “wherein the inside of the gun body is formed with an intake path extending between the main chamber and the security chamber”.
Claim 8 recites the limitation “and meanwhile, the time of connection between the first path and the second path is controlled” is indefinite. It is not clear if meanwhile is reciting a specific period of time, or is reciting that it is occurring at the same time. For examination purposes, it is construed that “meanwhile” means occurring at the same time. The Examiner suggests removing “meanwhile”.
It is unclear if the recitation in claim 10 “the pressurized air inside the timekeeping chamber is continuously released to the outside through the decompress hole” is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). This rejection may be overcome by amending the recitation to be a proper functional recitation, e.g., “wherein the timekeeping chamber is configured to continuously released the pressurized air to the outside through the decompress hole”.
It is unclear if the recitation in claim 12 “a press-bar that controls the connection of the exhaust hole to the outside” is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p)(II). This rejection may be overcome by amending the recitation to be a proper functional recitation, e.g., “a press-bar configured to control the connection of the exhaust hole to the outside”.
Claims 3-7 and 11 are also rejected because they are dependent on claims 1 and/or claim 2.

Allowable Subject Matter
Claims 1-12 would be allowable if claims 1, 2, 8, 10 and 12 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1: the subject matter of the trigger valve, comprising an auxiliary chamber and security chamber, and the fluid communication between the trigger valve, bar valve, piston chamber, and continuous exhaust to atmosphere, is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.
Claim 1 includes the following limitations which, in combination with the other structural limitations, make the subject matter allowable over the prior art:
“… a trigger valve, configured on the gun body, the trigger valve comprises a ring-shaped shuttle valve, a security chamber and an auxiliary chamber, the two ends of the ring-shaped shuttle valve are respectively exposed in the security chamber and the main chamber, and the ring-shaped shuttle valve goes through the auxiliary chamber, … 
a bar valve, configured on the gun body, the bar valve controls the pressurized air inside the main chamber to enter the piston driving chamber, the timekeeping chamber and the auxiliary chamber; wherein, the security chamber is permanently connected to the main chamber for concentrating upon the pressurized air, and the bar valve can control the pressurized air inside the auxiliary chamber to go to the timekeeping chamber and to be released continuously to the outside, …”
The closest prior art reference is discussed below:
-US 2022/0219300 (Tanaka) discloses a trigger valve with a chamber wherein the filling or exhausting of the compressed air in the empty chamber is controlled by a control valve. The control valve is configured to disable actuation of the trigger valve after a prescribed time of a timer valve elapses. Tanaka further discloses a bar valve (switch valve) configured to actuate the timer valve and teaches that miniaturizing the control valve reduces the overall size of the tool and results in improved response performance [0006]. Although Tanaka teaches similar structure as the claimed invention, Tanaka does not disclose the specific claimed structural limitations, including the claimed fluid communication between the structures, capable of performing the claimed function. For example, Tanaka does not disclose a trigger valve with both an auxiliary chamber and a security chamber, a bar valve in fluid communication with the trigger valve, wherein the bar valve controls the pressurized air inside the main chamber to enter the piston driving chamber, the timekeeping chamber and the auxiliary chamber and wherein the bar valve can control the pressurized air inside the auxiliary chamber to go to the timekeeping chamber and to be released continuously to the outside. It would not be obvious to modify Tanaka’s small control valve with the claimed structural arrangement of the bar valve and trigger valve, and fluid communication between. Doing so would result in a larger head valve, and control valves, which Tanaka is trying to reduce in size.
Accordingly, the prior art fails to teach or suggest the combination of limitations set forth in claim 1, and thus the subject matter of claim 1, and its dependent claims 2-12 is allowable over the prior art.
Claims 2-12 would be allowable because they are dependent on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2021/0138621 (Theberath) discloses a safety valve assembly that moves between an 
open and locked position.
EP 3960378 (Tanaka) discloses a trigger valve, pilot valve, switch valve and timer chamber.
US 2010/0012698 (Liang) discloses a trigger valve and control valve.
US 2022/0143797 (Ishizawa) discloses a trigger valve and push lever valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.S./Examiner, Art Unit 4165  

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731